
	
		I
		111th CONGRESS
		1st Session
		H. R. 1660
		IN THE HOUSE OF REPRESENTATIVES
		
			March 23, 2009
			Mr. McHugh (for
			 himself, Mr. Arcuri,
			 Mr. Nunes, and
			 Mr. Bishop of Utah) introduced the
			 following bill; which was referred to the Committee on the Judiciary, and in
			 addition to the Committee on Education and
			 Labor, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To amend the Immigration and Nationality Act to provide a
		  special rule for the period of admission of H–2A nonimmigrants employed as
		  dairy workers and sheepherders, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Dairy and Sheep H–2A Visa Enhancement
			 Act.
		2.Nonimmigrant
			 status for dairy workers and sheepherdersSection 101(a)(15)(H)(ii)(a) of the
			 Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(H)(ii)(a)) is amended by
			 inserting after abandoning the following: who is coming
			 temporarily to the United States to perform agricultural labor or services as a
			 sheepherder or dairy worker, or.
		3.Special rule for
			 period of admission of H–2A nonimmigrants employed as sheepherders or dairy
			 workersSection 218(h) of the
			 Immigration and Nationality Act (8 U.S.C. 1188(h)) is amended by adding at the
			 end of the following:
			
				(3)In the case of an
				alien admitted as an H–2A worker for employment as a dairy worker or
				sheepherder—
					(A)the initial period
				of admission shall be for a period of 3 years;
					(B)the period of
				admission may be extended for additional periods of 3 years; and
					(C)no period of
				absence from the United States may be required as a condition of approval of an
				extension under subparagraph
				(B).
					.
		4.Workers engaged
			 in the range production of livestockThe Secretary of Labor shall issue
			 regulations that address the specific requirements for the provision of housing
			 to workers engaged in the range production of livestock.
		5.Range production
			 of livestockNothing in
			 section 218 of the Immigration and Nationality Act (8 U.S.C. 1188) shall
			 preclude the Secretary of Labor and the Secretary of Homeland Security from
			 continuing to apply special procedures and requirements to the admission and
			 employment of aliens in occupations involving the range production of
			 livestock.
		
